Citation Nr: 1235969	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  11-18 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an initial rating for degenerative joint disease of the cervical spine greater than 20 percent. 

2. Entitlement to an initial rating for left lower extremity radiculopathy greater than 10 percent. 

3. Entitlement to an increased rating for degenerative arthritis of the lumbar spine greater than 40 percent. 

4. Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from December 1943 to January 1944, from January 1945 to September 1949, from September 1950 to January 1951 and from February 1953 to July 1968. 

These matters come before the Board of Veterans' Appeals (Board) from three rating decisions of the Department of Veterans Affairs (VA).  A November 2007 rating decision from the Appeals Management Center (AMC) granted service connection for degenerative joint disease of the cervical spine and assigned an initial 20 percent rating.  Rating decisions dated November 2009 and August 2010 from the Regional Office (RO) in Jackson, Mississippi, assigned an initial rating of 10 percent for left lower extremity radiculopathy, and continued the 40 percent rating for degenerative arthritis of the lumbar spine, respectively. 

In March 2012 a Board hearing was held at the RO before the undersigned; the transcript is of record. 

A claim for increased evaluation includes a claim for TDIU where there is evidence or allegation of unemployment or unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran testified that he is not currently employed, and had to stop working because of his back disability.  The issue is considered to be on appeal as it arises out of the claims for increased ratings.  Id.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of TDIU being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service connected degenerative joint disease of the cervical spine is manifested by forward flexion of 14 degrees of the cervical spine at the most impaired with no findings of ankylosis of the cervical spine. 

2. The left lower extremity radiculopathy has been manifested by mild incomplete paralysis at the most impaired.

3.  The service connected degenerative arthritis of the lumbar spine has been manifested by forward flexion of 5 degrees at the most impaired with no findings of ankylosis of the thoracolumbar spine.


CONCLUSIONS OF LAW

1. The criteria for a 30 percent rating for degenerative joint disease of the cervical spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).

2. The criteria for a rating greater than 10 percent for left lower extremity radiculopathy have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).

3. The criteria for a rating greater than 40 percent for degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

An April 2010 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's available service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Board has reviewed the Veteran's "Virtual VA" file. 

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

VA examinations were conducted in March 2007, December 2008 April 2010, and two separate examinations in June 2010; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations were adequate, as the examiners were able to review the claims file and made all required findings to permit application of the rating schedule.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. § 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Disabilities of the spine, such as degenerative joint disease of the cervical spine (Diagnostic Code 5237) and degenerative arthritis of the lumbar spine (Diagnostic Code 5242), are to be rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned when forward flexion of the cervical spine 15 degrees or less; or, there is favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  

Note 1 under the General Rating Formula provides for separate evaluations for any associated objective neurologic abnormalities.  A separate rating for left lower extremity radiculopathy has been assigned and is on appeal. 

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note 6 under the General Rating formula dictates to separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (Diagnostic Code 5243) may be rated under the General Rating Formula above, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever provides for the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months.  A 60 percent rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  At the VA examinations, the Veteran consistently denied having any incapacitating episodes and such evaluation under Diagnostic Code 5243 is not applicable.

Radiculopathy is rated under Diagnostic Code 8520 for paralysis of the sciatic nerve.  A 10 percent rating is assigned for incomplete mild paralysis; a 20 percent rating is assigned for incomplete moderate paralysis; a 40 percent rating is assigned for incomplete moderately severe paralysis; and a 60 percent rating is assigned for incomplete severe paralysis with marked muscular atrophy.  An 80 percent rating is assigned for complete paralysis where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

Five VA examinations were conducted during the period on appeal.  The Board has reviewed and considered all examination reports and VA treatment records, however only relevant evidence related to the next higher criteria for each of the disabilities will be discussed.  

A higher, 30 percent, rating is warranted for degenerative joint disease of the cervical spine as the evidence demonstrates that forward flexion of the cervical spine is 15 degrees or less.  At the March 2007 examination the forward flexion of the cervical spine was 23 degrees with pain at 14-23 degrees.  Pain on motion will be considered when there is additional functional impairment due to pain.  38 C.F.R. § 4.59.  Resolving all doubt in the Veteran's favor, cervical forward flexion was limited to 14 degrees during the time period on appeal and the criteria for a 30 percent rating has been met.  At no time has there been cervical ankylosis, favorable or unfavorable, to meet the criteria for the next higher 40 percent rating and a 40 percent rating is not warranted.  

Degenerative arthritis of the lumbar spine is currently assigned a 40 percent rating.  At no time has there been unfavorable ankylosis of the entire thoracolumbar spine, or the functional equivalent thereof; therefore a higher rating for degenerative arthritis of the lumbar spine is not warranted. 

Left lower extremity radiculopathy is currently rated as 10 percent.  At a March 2007 examination the Veteran reported numbness and tingling in his left leg to left foot.  Electrodiagnostic study results found mild peripheral neuropathy.  At an April 2010 lumbar spine examination the Veteran reported sharp constant pain in the sacral area radiating down to the left lower extremity into the left foot.  Neurological examination revealed motor strength to be 3 out of 5 bilaterally with slight early foot drop on the left.  At a June 2010 neurological examination the Veteran reported pain in low back that frequently radiates down the back of the left leg, with numbness in the left leg below the knee.  The examiner found there to be mild incomplete sensory loss in the hands and feet due to peripheral neuropathy but concluded that this is unrelated to cervical or lumbar spine disease.  The examiner could not identify any motor or sensory deficits related to the spine.   A higher, 20 percent, rating is not warranted as there is no evidence of moderate incomplete paralysis.  At worst the Veteran's radiculopathy has been determined to be as mild.  There is no evidence of moderate incomplete paralysis and a higher rating for left lower extremity radiculopathy is not warranted. 

The Veteran genuinely believes that degenerative joint disease of the cervical spine, degenerative arthritis of the lumbar spine, and radiculopathy should be rated higher than the currently assigned evaluations.  He is competent to report his symptomatology.  However, the Board is bound by the rating schedule and the Veteran's opinion is outweighed by the objective medical findings on multiple examinations.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The examinations were accomplished by qualified health professionals who recorded his complaints and symptoms, the objective findings on examination, and the effects of his disabilities on his occupational and social functioning.

Staged ratings have been considered but are not applicable. 

A higher, 30 percent, rating is warranted for degenerative joint disease of the cervical spine.  The preponderance of the evidence is against the other increased rating claims; there is no doubt to be resolved; and increased ratings for degenerative arthritis of the lumbar spine and left lower extremity radiculopathy are not warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

The evidence demonstrates that the schedular criteria do reasonably describe the Veteran's disability level and referral for consideration of an extraschedular evaluation is not warranted.


ORDER

An initial rating for degenerative joint disease of the cervical spine of 30 percent is granted.

An initial rating for left lower extremity radiculopathy greater than 10 percent is denied.

An increased rating for degenerative arthritis of the lumbar spine greater than 40 percent is denied. 





REMAND

A remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran testified that he had to stop working due to his service-connected degenerative arthritis of the lumbar spine.  Further development is warranted to ascertain whether the symptoms attributable to the service-connected disorders more nearly approximate the criteria for a total rating based on unemployability.

The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service- connected disability has on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2009); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The Board finds that the Veteran requires a current VA examination to ascertain whether unemployability due to service-connected disabilities is demonstrated such that a TDIU may be granted on a schedular basis, or in the alternative whether it should be referred to the VA Director of Compensation and Pension for extra-schedular consideration.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Contact the Veteran and request that he supply a properly completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Notice compliant with 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, as well as applicable case law, should also be provided. 

2. Schedule the Veteran for VA examination to determine whether the current level of impairment of his service-connected disabilities preclude him from obtaining and maintaining gainful employment.  The examiner must fully describe the extent of all service connected disabilities.  The examiner must specifically describe the impact of the disabilities on activities of daily living and occupational functioning.  

3. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate entitlement to TDIU under 38 C.F.R. § 4.16(a) and (b).  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).







______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


